                                                       IN THE UNITED STATES DISTRICT COURT
                                                           WESTERN DISTRICT OF VIRGINIA
                                                            CHARLOTTESVILLE DIVISION
                                                                                                     03/26/2019
                           AUTO-OWNERS INSURANCE COMPANY, )
                                                          )
                                 Plaintiff,               )
                                                          )
                           v.                             )
                                                          )
                           SAGE VENTURES, LC,             )
                                                          )                             Case No.: __________________
                                                                                                   3:19-cv-00019
                           DALE W. MANCUSO,               )
                                                          )
                           and                            )
                                                          )
                           KATHA BOLLFRASS                )
                                                          )
                                 Defendants.              )
                                                          )

                                                     COMPLAINT FOR DECLARATORY JUDGMENT

                                   COMES NOW the plaintiff, Auto-Owners Insurance Company (“Auto-Owners”), by

                          counsel, pursuant to 28 U.S.C. §§ 2201 and 2202 and Rule 57 of the Federal Rules of Civil

                          Procedure, and files this Complaint for Declaratory Judgment against Sage Ventures, LC

                          (“Sage”), Dale W. Mancuso (“Mancuso”), and Katha Bollfrass (“Bollfrass”), and in support

                          thereof states as follows:

                                                                      INTRODUCTION

                                   1.          This is an action for declaratory relief to adjudicate a dispute over the

                          existence of insurance coverage under a policy of insurance issued by Auto-Owners to

ATTORNEYS AT LAW          Bollfrass for claims made by Sage and Mancuso against Bollfrass. Sage and Mancuso have
  Roanoke, Virginia



                          filed a Second Amended Complaint in the Albemarle County Circuit Court naming Bollfrass

                          as a defendant. That case is styled Sage Ventures, LC & Dale W. Mancuso v. Chatham Ridge

                          Condominium Unit Owner’s Association, et al., case number CL16-305.
                                                                          -1-
                          1982.0926\NHS
                          4818-0626-3945 .v5
                      Case 3:19-cv-00019-NKM-JCH Document 1 Filed 03/26/19 Page 1 of 8 Pageid#: 1
                                                                           PARTIES

                                   2.          Plaintiff Auto-Owners is a Michigan corporation created under the laws

                          thereof with its principal place of business in Michigan and is licensed to issue insurance

                          contracts in the Commonwealth of Virginia.

                                   3.          Defendant Sage is a Virginia limited liability company created under the

                          laws thereof with its principal place of business in Keswick, Virginia. Upon information

                          and belief, Sage has one member, and that member is a Virginia resident.

                                   4.          Defendant Mancuso is a citizen of the Commonwealth of Virginia and a

                          resident of Albemarle County, Virginia. Upon information and belief, Mancuso is the sole

                          member/manager of Sage.

                                   5.          Defendant Bollfrass is a Virginia resident.

                                                                    JURISDICTION & VENUE

                                   6.          An actual controversy exists between the parties with respect to whether the

                          policy issued by Auto-Owners provides coverage for the claims asserted in the Second

                          Amended Complaint filed by Sage and Mancuso and whether any such coverage is subject to

                          exclusions.

                                   7.          The matter in controversy exceeds the sum of Seventy-Five Thousand Dollars

                          ($75,000.00), exclusive of interests and costs, and is between citizens of different states.

                          Accordingly, the court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) and

                          28 U.S.C. §§ 2201 and 2202.
ATTORNEYS AT LAW
  Roanoke, Virginia




                                                                             -2-
                          1982.0926\NHS
                          4818-0626-3945 .v5
                      Case 3:19-cv-00019-NKM-JCH Document 1 Filed 03/26/19 Page 2 of 8 Pageid#: 2
                                   8.          The events giving rise to this action occurred in the Charlottesville Division of

                          the Western District of Virginia, and the defendants’ respective principle places of business

                          and/or residences are located in this division. Accordingly, venue exists in this court

                          pursuant to 28 U.S.C. §§ 1391(a) and (b).

                                   9.          The court has personal jurisdiction over each of the defendants, in that the

                          defendants either reside in Virginia, regularly conduct or solicit business in Virginia, engage

                          in a persistent course of conduct in Virginia, or derive substantial revenue from goods used

                          or consumed or services rendered in Virginia.

                                                                    FACTUAL BACKGROUND

                                   10.         Sage and Mancuso filed the underlying Second Amended Complaint in the

                          Circuit Court for the County of Albemarle making certain allegations that Bollfrass

                          committed certain acts constituting civil conspiracy under Va. Code § 18.2-499,

                          defamation per se, and insulting/fighting words under Va. Code § 8.01-45 causing

                          damages, loss, and injury to Sage and Mancuso. A copy of the underlying Second Amended

                          Complaint is attached as Exhibit A.

                                   11.         According to the underlying Second Amended Complaint, in January or

                          February 2008, Chatham Ridge Association (“Chatham Ridge”) agreed to compensate

                          Sage and Charlottesville Construction and Services, Inc. (“CCS”) in exchange for Sage and

                          CCS performing certain repair work on condominiums at Chatham Ridge.

                                   12.         According to the underlying Second Amended Complaint, in March 2010
ATTORNEYS AT LAW

                          CCS assigned to Sage all of CCS’ rights under its agreement with Chatham Ridge.
  Roanoke, Virginia




                                                                             -3-
                          1982.0926\NHS
                          4818-0626-3945 .v5
                      Case 3:19-cv-00019-NKM-JCH Document 1 Filed 03/26/19 Page 3 of 8 Pageid#: 3
                                   13.         According to the underlying Second Amended Complaint, in April 2011 CCS

                          demanded payment from Chatham Ridge for an outstanding balance of $80,239.55 owed

                          by Chatham Ridge.

                                   14.         According to the underlying Second Amended Complaint, Bollfrass was a

                          director, officer, and/or agent of Chatham Ridge.

                                   15.         According to the underlying Second Amended Complaint, after Chatham

                          Ridge received CCS’ demand, Bollfrass made false and defamatory statements about

                          Mancuso.

                                   16.         According to the underlying Second Amended Complaint, Bollfrass

                          conspired with another officer, director, and/or agent of Chatham Ridge, Bonnie

                          Pendleton, to harm Mancuso in his business.

                                   17.         According to the underlying Second Amended Complaint, Bollfrass acted

                          intentionally, purposefully, and with the express knowledge that she was injuring

                          Mancuso’s professional and personal reputations.

                                   18.         According to the underlying Second Amended Complaint, Bollfrass

                          intentionally made allegedly false and defamatory statements about Mancuso so as to

                          injure Mancuso’s professional and personal reputations.

                                   19.         According to the underlying Second Amended Complaint, Bollfrass made

                          the alleged false and defamatory statements about Mancuso in furtherance of a

                          conspiracy to harm Mancuso in his trade, business, and profession.
ATTORNEYS AT LAW

                                   20.         According to the underlying Second Amended Complaint, Bollfrass made
  Roanoke, Virginia




                          the alleged false and defamatory statements with actual malice.




                                                                          -4-
                          1982.0926\NHS
                          4818-0626-3945 .v5
                      Case 3:19-cv-00019-NKM-JCH Document 1 Filed 03/26/19 Page 4 of 8 Pageid#: 4
                                   21.         According to the underlying Second Amended Complaint, Bollfrass made

                          the alleged false and defamatory statements knowing them to be false.

                                   22.         According to the underlying Second Amended Complaint, Bollfrass made

                          the alleged false and defamatory statements out of a desire to hurt Mancuso and to

                          permanently stigmatize him.

                                   23.         In the underlying Second Amended Complaint, Sage and Mancuso have

                          requested damages in an amount not less than $3,350,000.00, plus interest.

                                                                        THE POLICY

                                   24.         Auto-Owners issued a policy of insurance to Bollfrass with policy number

                          44-961-068-00 (“the Policy”).

                                   25.         A true and accurate copy of the applicable Policy is attached hereto as

                          Exhibit B.

                                   26.         The Policy provides insurance coverage to the named insured, for “bodily

                          injury” which occurs during the policy period and “damages which an insured person

                          becomes legally obligated to pay because of: (1) libel, slander, or defamation of character”

                          during the policy period subject to various terms, conditions, and exclusions. Ex. B,

                          Endorsement 17606 (9-85), page 13; Ex. B, Endorsement 57133 (6-08), page 2; Ex. B,

                          Endorsement 17681 (9-85), page 1.

                                   27.         The Policy is an occurrence-based policy, and the acts alleged in the

                          underlying Second Amended Complaint occurred in or about July 2011. As such, the
ATTORNEYS AT LAW

                          Policy issued by Auto-Owners to Bolffrass with effective dates of March 19, 2011 to March
  Roanoke, Virginia




                          19, 2012 is the applicable policy for purposes of this declaratory judgment action.

                                   28.         The Policy provides coverage on the following basis:

                                                                           -5-
                          1982.0926\NHS
                          4818-0626-3945 .v5
                      Case 3:19-cv-00019-NKM-JCH Document 1 Filed 03/26/19 Page 5 of 8 Pageid#: 5
                          SECTION II
                          PERSONAL LIABILITY PROTECTION
                          COVERAGE E PERSONAL LIABILITY

                                   We will pay all sums which an insured person becomes legally obligated to pay as
                                   damages because of bodily injury or property damage covered by this policy.

                          See Ex. B, Endorsement 17606 (9-85), page 13.

                                   29.         The Policy defines “bodily injury” as “bodily injury, sickness or disease and

                          includes resulting care, loss of services or death.” Ex. B, Endorsement 57133 (6-08), page

                          3.

                                   30.         An additional endorsement to the Policy provides coverage for “personal

                          injury” as follows:

                          PERSONAL INJURY ENDORSEMENT
                          We agree:

                                   PERSONAL LIABILITY Coverage is extended as follows:

                                   We cover damages which an insured person becomes legally obligated to pay
                                   because of:

                                               1.   libel, slander, or defamation of character;
                                               2.   false arrest, detention or imprisonment, or malicious prosecution;
                                               3.   invasion of privacy; or
                                               4.   wrongful eviction or wrongful entry.

                          Ex. B, Endorsement 17681 (9-85).

                                      UNDERLYING CLAIMS FOR CIVIL CONSPIRACY, DEFAMATION & INSULTING WORDS

                                   31.         To the extent the underlying Second Amended Complaint’s claims for civil

                          conspiracy, defamation, and insulting words do allege “bodily injury” or “personal injury”,
ATTORNEYS AT LAW

                          the underlying Second Amended Complaint’s claims for civil conspiracy, defamation, and
  Roanoke, Virginia




                          insulting words are excluded from coverage under the Policy.

                                   32. The Policy excludes certain damages from coverage as follows:

                                                                              -6-
                          1982.0926\NHS
                          4818-0626-3945 .v5
                      Case 3:19-cv-00019-NKM-JCH Document 1 Filed 03/26/19 Page 6 of 8 Pageid#: 6
                          EXCLUSIONS

                          Under Personal Liability Coverage and Medical Payments to Others Coverage we do not
                          cover:

                                    ****

                                    7. bodily injury . . . expected or intended by an insured person.

                          Ex. B, Endorsement 17606 (9-85).

                                    33.        The Policy also excludes damages for “personal injury” as follows:

                                    We do not cover such damages:

                                               1. in connection with any business; or
                                               2. with respect to any publication or utterance made knowing it to be false.

                          Ex. B, Endorsement 17681 (9-85), page 1.

                                    34.        The damages claimed by Mancuso for the underlying claims for civil

                          conspiracy, defamation, and insulting/fighting words were “expected or intended by an

                          insured person.”

                                    35.        The damages claimed by Mancuso for the underlying claims for civil

                          conspiracy, defamation, and insulting/fighting words arise out of a “publication or

                          utterance made knowing it to be false.”

                                    36.        The Policy issued by Auto-Owners does not provide coverage for the

                          damages set forth in the underlying Second Amended Complaint. Therefore, Auto-Owners

                          has no duty to indemnify Bollfrass for any damages found against her in the underlying

                          action.
ATTORNEYS AT LAW

                                    WHEREFORE, Auto-Owners respectfully requests that this court enter an Order
  Roanoke, Virginia




                          declaring that Auto-Owners has no duty to indemnify Bollfrass in connection with the




                                                                            -7-
                          1982.0926\NHS
                          4818-0626-3945 .v5
                      Case 3:19-cv-00019-NKM-JCH Document 1 Filed 03/26/19 Page 7 of 8 Pageid#: 7
                          allegations contained in the Second Amended Complaint filed by Sage and Mancuso in the

                          underlying action and award such further relief as this Court deems just and proper.

                                                                    Respectfully submitted,

                                                                    AUTO-OWNERS INSURANCE COMPANY


                                                                    /s/___________________________________
                                                                    Phillip V. Anderson (VSB No. 23758)
                                                                    Nathan Schnetzler (VSB No. 86437)
                                                                    Winston W. Burks, IV (VSB #: 93411)
                                                                    FRITH ANDERSON + PEAKE, P.C.
                                                                    29 Franklin Road, S.W.
                                                                    P.O. Box 1240
                                                                    Roanoke, Virginia 24006-1240
                                                                    Phone: 540/772-4600
                                                                    Fax: 540/772-9167
                                                                    Email: panderson@faplawfirm.com
                                                                            nschnetzler@faplawfirm.com
                                                                            wburks@faplawfirm.com
                                                                    Counsel for Auto-Owners Insurance Company




ATTORNEYS AT LAW
  Roanoke, Virginia




                                                                     -8-
                          1982.0926\NHS
                          4818-0626-3945 .v5
                      Case 3:19-cv-00019-NKM-JCH Document 1 Filed 03/26/19 Page 8 of 8 Pageid#: 8
